Exhibit 10.1

 

GENAISSANCE PHARMACEUTICALS, INC.

 

2000 Amended and Restated Equity Incentive Plan

 

Nonstatutory Stock Option Agreement

 

Genaissance Pharmaceuticals, Inc. (the “Company”), a Delaware corporation,
hereby grants to the person named on the Certificate of Stock Option Grant on
the AST Stockplan website (the “Certificate”) an option to purchase shares of
Common Stock, $0.001 par value, of the Company (the “Option”) under and subject
to the Company’s 2000 Amended and Restated Equity Incentive Plan (the “Plan”)
exercisable on the terms and conditions set forth below and those attached
hereto and in the Plan.

 

This Option shall not be treated as an Incentive Stock Option under section 422
of the Internal Revenue Code of 1986, as amended (the “Code”).

 

1. Plan Incorporated by Reference. This Option is issued pursuant to the terms
of the Plan and may be amended as provided in the Plan. Capitalized terms used
and not otherwise defined in the Certificate have the meanings given to them in
the Plan. The Certificate does not set forth all of the terms and conditions of
the Plan, which are incorporated herein by reference. The Committee administers
the Plan and its determinations regarding the operation of the Plan are final
and binding. Copies of the Plan may be obtained upon written request without
charge from the Finance or Human Resources Department of the Company.

 

2. Option Price. The price to be paid for each share of Common Stock issued upon
exercise of the whole or any part of this Option is the Option Price set forth
on the Certificate.

 

3. Exercisability Schedule. This Option may be exercised at any time and from
time to time for the number of shares and in accordance with the exercisability
schedule set forth on the Certificate, but only for the purchase of whole
shares. This Option may not be exercised as to any shares after the Expiration
Date. This Option may be terminated by the Company before the Expiration Date as
permitted by the Plan.

 

4. Method of Exercise. To exercise this Option, the Optionholder shall deliver
to the Company a Cash Letter of Authorization which is a written notice of
exercise available from the AST Stockplan website specifying the number of
shares with respect to which the Option is being exercised accompanied by
payment of the Option Price for such shares in cash, by certified check or in
such other form, including, to the extent then permitted by the Committee,
shares of Common Stock of the Company valued at their Fair Market Value on the
date of delivery or a payment commitment of a financial or brokerage
institution, as the Committee may approve. Promptly following such notice, the
Company will deliver to the Optionholder a certificate representing the number
of shares with respect to which the Option is being exercised.

 

5. No Right To Employment. No person shall have any claim or right to be granted
an Option. Each employee of the Company or any of its Affiliates is an
employee-at-will (that is to say that either the Participant or the Company or
any Affiliate may terminate the

 

--------------------------------------------------------------------------------


 

employment relationship at any time for any reason or no reason at all) unless,
and only to the extent, provided in a written employment agreement for a
specified term executed by the chief executive officer of the Company or his
duly authorized designee or the authorized signatory of any Affiliate. Neither
the adoption, maintenance, nor operation of the Plan nor any Option hereunder
shall confer upon any employee of the Company or of any Affiliate any right with
respect to the continuance of his/her employment by the Company or any such
Affiliate nor shall they interfere with the right of the Company or Affiliate to
terminate any employee at any time or otherwise change the terms of employment,
including, without limitation, the right to promote, demote or otherwise
re-assign any employee from one position to another within the Company or any
Affiliate.

 

6. Effect of Grant. Optionholder shall not earn any Options granted hereunder
until such time as all the conditions set forth herein and in the Plan which are
required to be met in order to exercise the Option have been fully satisfied.

 

7. Change of Control. In order to preserve the Optionholder’s rights under the
Option in the event of a change in control of the Company as defined by the
Committee, the Committee in its discretion may at any time take one or more of
the following actions: (i) provide for the acceleration of any time period
relating to the exercise of the Option, (ii) provide for payment to the
Optionholder of cash or other property with a Fair Market Value equal to the
amount that would have been received upon the exercise or payment of the Option
had the Option been exercised or paid upon the change in control, (iii) adjust
the terms of the Option in a manner determined by the Committee to reflect the
change in control, (iv) cause the Option to be assumed, or new rights
substituted therefor, by another entity, or (v) make such other provision as the
Committee may consider equitable to Optionholder and in the best interests of
the Company.

 

8. Option Not Transferable. This Option is not transferable by the Optionholder
other than by will or the laws of descent and distribution, and is exercisable,
during the Optionholder’s lifetime, only by the Optionholder. The naming of a
Designated Beneficiary does not constitute a transfer.

 

9. Termination of Employment or Engagement. If the Optionholder’s status as an
employee or consultant of (a) the Company, (b) an Affiliate, or (c) a
corporation (or parent or subsidiary corporation of such corporation) issuing or
assuming a stock option in a transaction to which section 424(a) of the Code
applies, is terminated for any reason (voluntary or involuntary), (i) this
Option shall not thereafter become exercisable as to any additional shares and
(ii) if the period of exercisability for this Option following such termination
has not been specified by the Board, the vested portion of this Option shall
remain exercisable (to the extent not previously exercised) for three (3) months
after the day on which the Participant’s employment or engagement is terminated,
whereupon this Option shall terminate; except that

 

(a) If the Participant is on military, sick leave or other leave of absence
approved by the Company, his or her employment or engagement with the Company
will be treated as continuing intact if the period of such leave does not exceed
ninety (90) days, or, if longer, so long as the Participant’s right to
reemployment or the survival of his or her service arrangement with the Company
is guaranteed either by statute or by contract; otherwise, the Participant’s
employment or engagement will be deemed to have terminated on the 91st day of
such leave.

 

(b) If the Participant’s employment is terminated by reason of his or her
retirement from the Company at normal retirement age, each Option then held by
the Participant, to the extent exercisable at retirement, may be

 

--------------------------------------------------------------------------------


 

exercised by the Participant at any time within three (3) months after such
retirement unless terminated earlier by its terms.

 

(c) If the Participant’s employment or engagement is terminated by reason of his
or her death, each Option then held by the Participant, to the extent
exercisable at the date of death, may be exercised at any time within one year
after that date (unless terminated earlier by its terms) by the person(s) to
whom the Participant’s option rights pass by will or by the applicable laws of
descent and distribution.

 

(d) If the Participant’s employment or engagement is terminated by reason of his
or her becoming permanently and totally disabled, each Option then held by the
Participant, to the extent exercisable upon the occurrence of permanent and
total disability, may be exercised by the Participant at any time within one (1)
year after such occurrence unless terminated earlier by its terms. For purposes
hereof, an individual shall be deemed to be “permanently and totally disabled”
if he or she is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months. Any determination of
permanent and total disability shall be made in good faith by the Company on the
basis of a report signed by a qualified physician.

 

10. Compliance with Securities Laws. It shall be a condition to the
Optionholder’s right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issuance upon the exercise of this Option shall have been duly
listed, upon official notice of issuance, upon any national securities exchange
or automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Optionholder shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Optionholder, or
both. The certificates representing the shares purchased under this Option may
contain such legends as counsel for the Company shall consider necessary to
comply with any applicable law.

 

11. Payment of Taxes. The Optionholder shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld with respect to the exercise of the Option no later than the
date of the event creating the tax liability. The Company and its Affiliates
may, to the extent permitted by law, deduct any such tax obligations from any
payment of any kind due to the Optionholder. In the Committee’s discretion, the
minimum tax obligations required by law to be withheld with respect to the
exercise of the Option may be paid in whole or in part in shares of Common
Stock, including shares retained from the exercise of the Option, valued at
their Fair Market Value on the date of retention.

 

Optionee acknowledges receipt of a copy of the Plan, a copy of which is
available on the AST Stockplan website and represents that he or she is familiar
with the terms and provisions thereof, and hereby accepts this option subject to
all of the terms and provisions thereof. Optionee hereby agrees to accept as
binding, conclusive and final all

 

--------------------------------------------------------------------------------


 

decisions or interpretations of the Board or of the Committee upon any questions
arising under the Plan.

 

 

Adopted: September 20, 2000

 

 

By acceptance of this Option, the Optionholder agrees to the terms and
conditions set forth above and those attached hereto and in the Plan.

 

 

GENAISSANCE PHARMACEUTICALS, INC.

 

--------------------------------------------------------------------------------


 

[g134361keimage001.gif]

 

Granted to:

Social Security Number:

Employee ID:

Option to Purchase:

Type of Stock Option:

 

Grant Number:

Grant Date:

Grant Expiration Date:

Grant Price: $

 

Vesting Schedule

Vesting Start Date:

 

This stock option was granted to you on                         by your company.
The stock option price is the FMV on the date of grant, which was $          .

 

[g134361keimage003.gif]

 

Date of
Vest

 

Shares Vesting Over
the Period

 

Vesting in Period
Occurs

 

Last Date to
Exercise

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[g134361keimage004.gif]

 

 

Authorized by:
Genaissance Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------